The opinion of the court was delivered,
by
Woodward, J.
The power of the Quarter Sessions to remove school directors is defined in the 9th section of the Act of 8th May 1854, relating to common schools, Purd. 168, and wo think that the complainants did not bring their case within that section. What they complain of is not the refusal or neglect of all the directors of Woodcock township to perform their duties, but of the manner of performance. They consolidated the schools of Blooming Valley and of the Cowan House for the summer of 1861. This was the wrong complained of.
That it was a matter of discretion for them is shown by the letters of the state superintendent, and that it was exercised upon a sufficient basis of facts is shown by the proofs and exhibits, and by the opinion of the learned judge. There is some ground to doubt the legal existence of sucia a sub-district as that of Blooming Valley, but if it were a legally existing district, there was no hardship in taking its pupils into the adjoining district for the summer, where the average attendance of both the schools did not exceed thirty-four, and the utmost distance that any pupil had to travel was a mile and a half. That number of scholars is not unreasonable for a single school, nor is that distance excessive over a good summer road.
The clearly vested discretion of the directors seems therefore to have been reasonably exercised, and consequently the court had no legal authority to remove or restrain them.
The decree is affirmed.